Motion Granted and Order filed March 1, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-10-01188-CV
                                      ____________

    K.J. AND V.J., INDIVIDUALLY AND A/N/F OF E.J., A MINOR, Appellants

                                              V.

                      USA WATER POLO, INC., ET AL, Appellees


                         On Appeal from the 80th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2008-49120


                                         ORDER

       Appellants' brief was filed on November 16, 2012.             On February 15, 2012,
appellees filed a motion requesting appellants' brief be removed as part of our public record
and replaced with an amended brief. The motion is GRANTED.

       Appellants' brief is stricken. We order appellants' to file an amended brief that
refers to all minors and their parents by initials within thirty days of the date of this order.

                                                   PER CURIAM